t c memo united_states tax_court anthony oropeza petitioner v commissioner of internal revenue respondent docket no 3707-05l filed date anthony oropeza pro_se gavin l greene for respondent memorandum opinion thornton judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with a levy all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background the parties have stipulated a few facts other facts have been deemed stipulated pursuant to rule f the stipulations with accompanying exhibits are incorporated herein by this reference when he petitioned this court petitioner resided in california for tax years and petitioner filed form sec_1040a u s individual_income_tax_return reporting zero adjusted_gross_income zero taxable_income and zero tax on date date and date respondent mailed to petitioner notices of deficiency for tax years and respectively determining deficiencies totaling about dollar_figure as well as additions to tax pursuant to sec_6651 and sec_6654 petitioner did not petition the court with respect to these notices of deficiency on date respondent sent petitioner two final notices of intent to levy and of the right to a hearing the notices one of the notices covered tax years and the other notice covered tax years and in response petitioner timely submitted to respondent two forms request for a collection_due_process_hearing the hearing the notices of intent to levy and of the right to a hearing showed amounts due that included dollar_figure frivolous_return penalties assessed with respect to each of petitioner’ sec_2001 and sec_2002 tax years in addition to deficiencies in tax additions to tax accrued interest and late payment penalties requests one of the hearing requests covered tax years and the other hearing request covered tax years and in these hearing requests petitioner contended correctly that proposed collection actions for and had been overruled in a previous tax_court proceeding at docket no 10268-01l in the hearing requests petitioner made numerous frivolous or irrelevant information requests such as for pocket commissions of irs personnel and demanded responses to various inquiries typical of tax protesters such as since i determined my income for and was zero since i concluded that i received no income in the constitutional sense in that year and filed my returns accordingly what statute authorized you to make a different determination that sic the one i made by letter dated date respondent’s appeals officer indicated that with respect to tax years and petitioner’s liabilities had been abated and collection activities stopped with respect to tax years and the appeals officer requested that by date petitioner let him know whether he wished to raise issues in addition to those contained in his hearing requests the appeals officer also warned petitioner of the tax court’s authority to impose a penalty of up to dollar_figure where proceedings are instituted or maintained primarily for delay or the taxpayer’s position is frivolous or groundless by letter dated date and addressed to the appeals officer petitioner summarized and enumerated the issues that he wished to raise at his collection hearing as follows to reiterate the material issues of fact in this case before you are that i never received the written_determination related to assessment pursuant to sec_6201 or sec_6751 sec_2 that i never received the entitled public’s inspection of any determination pursuant to sec_6110 sec_3 i never received the delegation of authority from the secretary i never received the pocket commissions of the agents at issue i never received the treasury regulation authorizing the imposition and payment of any penalty at issue i never received the underlying internal_revenue_code section making me liable for taxes i never received the statutory notice_and_demand for payment pursuant to sec_6303 sec_6321 and sec_6331 i never received the verification from the secretary pursuant to c and i never received the requisite written notice from the secretary informing me of my right to said hearing before levy pursuant to code sec_6330 in addition as previously mentioned in the case file at hand my final notice_of_intent_to_levy and notice of your right to hearing was not signed by anyone petitioner’s letter also indicated that he intended to record his collection hearing by letters dated november and the appeals officer advised petitioner administrative appeal procedures do not extend to issues involving the failure or refusal to comply with the tax laws because of moral religious political constitutional conscientious or similar grounds the letters advised petitioner he qualified for a collection hearing by telephone scheduled for date the letters stated that failure to participate in the telephone hearing might result in a determination based on the information contained in the file the letters indicated that petitioner would not be permitted to record the telephone hearing by letter to the appeals officer dated date petitioner indicated that he refused to participate in a collection hearing either in person or by telephone that he could not record petitioner denied having made any frivolous or groundless arguments stating also be advised that on my requests for a cdph forms i have not made any legal arguments and have only asked for documents pertaining to my assertion that the irs has failed to fulfill the requirements of applicable law and administrative procedures by notice_of_determination dated date the appeals_office sustained the proposed collection action for and the notice_of_determination states that because petitioner refused to participate in a hearing by telephone the hearing was conducted by correspondence that the determination was based on information contained in the file and that this information was sufficient to make a determination the notice_of_determination states that petitioner had been sent certified transcripts showing the requisite assessments and notices the notice_of_determination states that the appeals officer had the notice_of_determination did not addre sec_2002 which had not been included in petitioner’s hearing requests verified or received verification that all applicable laws and administrative procedures had been followed and had balanced the proposed collection action with the concern that such action be no more intrusive than necessary in his petition and amended petition petitioner challenged the validity of the notice_of_determination respondent filed motions to permit levy and to impose sanctions under sec_6673 on date a hearing was held on both motions by order dated date the court granted respondent’s motion to permit levy the court found that the requirements of sec_6330 permitting the levy to proceed during appeal had been met because petitioner’s underlying liability was not at issue in that petitioner had previously received notices of deficiency for the years at issue and the secretary had shown good cause not to suspend the levy inasmuch as during his appeal petitioner had raised only frivolous arguments and had never proposed any collection alternatives see 124_tc_189 the court denied respondent’s motion to impose sanctions pursuant to sec_6673 but warned petitioner that his continued pursuit of frivolous legal positions might result in future sanctions the case was subsequently calendared for trial on date pursuant to rule f respondent filed a motion to show cause why proposed facts in evidence should not be accepted as established in his response petitioner objected to respondent’s rule f motion on the ground that judicial review of the agency’s decision ie notice_of_determination should be limited to the administrative record developed at the cdph hearing level as presented before the appeals officer in support of his position petitioner relied upon 439_f3d_455 8th cir revg 123_tc_85 by order dated date the court granted respondent’s rule f motion and ordered that the matters set forth in respondent’s motion were deemed stipulated for purposes of the pending case at trial petitioner objected to a trial de novo again relying upon robinette and renewing his contention that review should be limited to the documents that he contends constitute the administrative record on this ground petitioner objected to the receipt into evidence of the matters deemed stipulated pursuant to rule f the court overruled petitioner’s objections notwithstanding renewed warnings about the possibility of sanctions pursuant to sec_6673 petitioner’s testimony consisted largely of his rehashing of frivolous or groundless arguments discussion a legal framework sec_6330 provides for notice and opportunity for a hearing before the irs may levy upon the property of any person at the hearing the person may raise any relevant issue relating to the unpaid tax or proposed levy including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives the person may challenge the existence or amount of the underlying tax_liability for any period only if the person did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the liability sec_6330 114_tc_604 once the commissioner’s appeals_office issues a notice_of_determination the person may seek judicial review in this court sec_6330 if the validity of the underlying tax_liability is properly at issue we review that issue de novo sego v commissioner supra pincite other issues we review for abuse_of_discretion id b evidentiary issue on brief as at trial and in pretrial proceedings petitioner relies on the decision of the u s court_of_appeals for the eighth circuit in robinette v commissioner supra to support his contention that our judicial review should be limited to the administrative record which he seems to believe consists exclusively of these materials the two notices that respondent sent to petitioner on date petitioner’s two requests for a collection hearing respondent’s notice_of_determination dated date and correspondence between petitioner and respondent’s appeals officer between september and date apart from these just-described materials and petitioner’s unenlightening testimony the only other evidence in the record consists of these additional matters that were deemed stipulated pursuant to rule f copies of petitioner’s zero form sec_1040 for tax years and copies of the statutory notices of deficiency that respondent mailed to petitioner with respect to tax years and petitioner’s letters dated september and date in which petitioner acknowledged receipt of the notices of deficiency for and and made frivolous arguments with respect thereto and a declaration of an employee of southern california regional rail authority dated date certifying that in petitioner had been paid dollar_figure in wages the declaration in seeking to limit judicial review to the few documents that he claims constitute the administrative record petitioner appears to proceed from the premise that respondent bears the burden_of_proof in this proceeding the premise is incorrect the burden_of_proof is upon petitioner see rule a limiting the record as petitioner urges would do nothing to strengthen his hand in any event petitioner’s reliance on robinette v commissioner supra is misplaced in robinette the u s court_of_appeals for the eighth circuit held that in a case where the underlying tax_liability was not in issue judicial review of whether the commissioner’s determination to proceed with a collection action was an abuse_of_discretion should be limited to the administrative record id pincite in vierow v commissioner tcmemo_2004_255 affd 158_fedappx_926 9th cir this court permitted the commissioner to present at trial a certified mailing list that was not part of the administrative file in doing so this court petitioner makes passing claims that respondent bears the burden_of_proof pursuant to sec_7491 sec_7491 provides generally that if a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability and meets certain other prerequisites the commissioner bears the burden_of_proof with respect to that factual issue see rule a as discussed infra petitioner’s underlying tax_liability is not at issue in this proceeding consequently sec_7491 is inapplicable see kansky v commissioner tcmemo_2007_40 but even if we were to assume for purposes of argument that petitioner had legitimately raised some factual issue as to which sec_7491 might be relevant petitioner has failed to establish that he has met the prerequisites for applying this provision see 116_tc_438 taxpayers bear the burden of proving that the requirements of sec_7491 are met in particular petitioner has failed to introduce credible_evidence with respect to any factual issue relevant to ascertaining his tax_liability rejected the taxpayer’s argument much like petitioner’s that the tax_court is subject_to the administrative_procedure_act and that its review is limited to the administrative record affirming this court’s decision the u s court_of_appeals for the ninth circuit stated all of the documents the appeals officer reviewed during the collection_due_process_hearing were part of the administrative record before the tax_court vierow v commissioner fed appx pincite the court_of_appeals cited 885_f2d_551 9th cir which held that the administrative record includes all documents and materials directly or indirectly considered by agency-decision makers see also holliday v commissioner tcmemo_2002_67 permitting the commissioner to present at trial documents records and testimony that were not part of the administrative record affd 57_fedappx_774 9th cir stating that the ‘record review’ provisions of the administrative_procedure_act ‘apa’ do not apply to the tax_court similarly all the exhibits to which petitioner objects with the possible exception of the declaration appear to be documents that were before the appeals officer in his review of petitioner’s case file and hence part of the administrative record subject_to judicial review even if the documents were not specifically referenced in the notice_of_determination see bowman v commissioner tcmemo_2007_114 holding that robinette did not preclude the court from considering notices of deficiency that were not referenced in the notice_of_determination the declaration which postdates the notice_of_determination and appears to have been obtained by respondent in preparation for trial has relevance only insofar as petitioner’s underlying tax_liability is properly at issue because as discussed infra petitioner’s underlying liability is not properly at issue we have not relied upon the declaration in reaching our decision c underlying liability not at issue in its date order granting respondent’s motion to permit the levy to proceed during appeal this court found that petitioner’s underlying liability was not at issue because petitioner had received notices of deficiency for each year at issue without explicitly challenging or even alluding to this order at trial petitioner contended that he never received any notice_of_deficiency for on brief however petitioner does not renew this contention we deem him to have abandoned it in any event neither in the administrative_proceeding nor in this judicial proceeding has petitioner raised any cognizable challenge to his underlying tax_liability at trial and on brief respondent contended that if petitioner’ sec_2001 underlying liability were deemed to be at continued d petitioner’s claims of abuse_of_discretion on brief petitioner states that the primary issues to be decided in this case are whether respondent abused his discretion by not granting petitioner a face-to-face collection hearing and whether respondent abused his discretion by not allowing petitioner to record his hearing for the reasons discussed below we conclude that respondent did not abuse his discretion hearings conducted under sec_6330 are informal proceedings and do not invariably require a face-to-face meeting sec_301_6330-1 q a-d6 proced admin regs the hearing may in certain circumstances be conducted by telephone or correspondence 115_tc_329 once a taxpayer has been given a reasonable opportunity for a hearing but has failed to avail himself of the opportunity the appeals officer may proceed in making a determination by continued issue then the dollar_figure of unreported income determined in the notice_of_deficiency is fully supported by the declaration which is included in the matters deemed stipulated petitioner has offered no meaningful response to respondent’s contention other than as might arise indirectly from his ill-founded reliance on 439_f3d_455 8th cir revg 123_tc_85 and has offered no testimony or documentation in this regard consequently if we were to assume arguendo that petitioner received no notice_of_deficiency for and were to assume further that petitioner had properly placed hi sec_2001 underlying liability at issue we would conclude that he had nevertheless failed to support any challenge to hi sec_2001 underlying liability see smith v commissioner tcmemo_2002_59 reviewing the case file see eg ho v commissioner tcmemo_2006_41 taylor v commissioner tcmemo_2004_25 affd 130_fedappx_934 9th cir sec_301_6330-1 q a- d7 proced admin regs the record reflects that after receiving petitioner’s initial requests for a collection hearing making frivolous or irrelevant information requests the appeals officer provided petitioner an opportunity to raise any additional issues petitioner responded with a letter reiterating his frivolous and irrelevant information requests and making further frivolous arguments petitioner failed to identify any legitimate issues to be addressed in the hearing and did not request consideration of any collection alternatives at trial petitioner testified that the issues he would have wished to pursue at a collection hearing were the issues identified in his date letter to the appeals officer these issues consist almost entirely of complaints that he had not received various documents or information for the most part these issues are patently spurious for instance petitioner complained that he had never received the underlying internal_revenue_code section making me liable for taxes and that he had never received the pocket commissions of the agents at issue equally groundless is his claim as stated in his date letter that he never received the requisite written notice from the secretary informing me of my right to said hearing before levy pursuant to code sec_6330 this claim is belied by petitioner’s own hearing requests which were in response to his receipt of the two final notices of intent to levy and of the right to a hearing in fact in the very next issue listed in his date letter petitioner acknowledges having received these notices complaining that they were not signed by anyone there is no statutory requirement however that a final notice_of_intent_to_levy and notice of right to a hearing be signed see sec_6331 petitioner’s date letter also complained that he never received the verification from the secretary pursuant to c this argument is groundless especially considering that petitioner advanced it before the scheduling of the hearing at which the appeals officer was required to make his verification that the requirements of applicable laws or administrative procedures had been met as required by sec_6330 in any event the appeals_office is not required to provide a taxpayer with a copy of the verification upon which it relied in satisfying the verification requirements of sec_6330 119_tc_252 lindsey v commissioner tcmemo_2002_87 affd 56_fedappx_802 9th cir nor is the commissioner required to rely on a particular document to satisfy the verification requirement of sec_6330 the verification requirement may be met where the appeals officer secures formal or informal transcripts showing that the tax was properly assessed and that the taxpayer had been properly notified of the assessment see 118_tc_365 affd 329_f3d_1224 11th cir haines v commissioner tcmemo_2003_16 affd 72_fedappx_730 9th cir the notice_of_determination indicates that the appeals officer relied on certified transcripts of petitioner’s account to verify that the prerequisites of assessment and notice had been met the notice_of_determination indicates that copies of these certified transcripts were provided to petitioner petitioner has not demonstrated in this proceeding any irregularity in the assessment procedure that would raise a question about the validity of the assessment or any other aspect of the notice_of_determination in his date letter petitioner also complained that he never received the written_determination related to assessment pursuant to sec_6201 or sec_6751 sec_6201 however which establishes the secretary’s assessment authority contains no requirement of a written_determination the deemed stipulations establish that pursuant to sec_6213 respondent mailed petitioner notices of deficiency for each of the years at issue before assessing the deficiencies and the sec_6651 and sec_6654 additions to tax the notices of deficiency contained information about the sec_6651 and sec_6654 additions to tax that satisfy the requirements of sec_6751 moreover as previously discussed we have concluded that petitioner received the notices of deficiency is precluded from challenging his underlying liability in this proceeding and in fact has never raised any cognizable challenge to his underlying tax_liability notwithstanding petitioner’s failure to identify legitimate issues the appeals officer offered petitioner a telephone hearing petitioner declined it on the ground that he would not be permitted to record it this court has held that a taxpayer is not entitled to record his telephone hearing calafati v sec_6751 provides that the secretary shall include with each notice of penalty defined to include additions to tax see sec_6751 information with respect to the name of the penalty the section of this title under which the penalty is imposed and a computation of the penalty petitioner has not expressly raised any issue with respect to respondent’s determination to proceed with collection of the dollar_figure frivolous_return penalties in any event because the determination that is the subject of this proceeding was made before date this court lacks jurisdiction in this case to hear a challenge to the collection of frivolous_return penalties assessed pursuant to sec_6702 see 117_tc_204 cf callahan v commissioner t c ___ holding that under sec_6330 as amended by the pension_protection_act of publaw_109_280 120_stat_1019 effective for determinations made after date the tax_court has jurisdiction to review the commissioner’s determination to proceed with collection of a frivolous_return penalty commissioner 127_tc_219 accordingly respondent did not abuse his discretion in declining petitioner’s request to record the proffered telephone hearing in any event in the light of petitioner’s failure to identify any legitimate issue it is unnecessary and would be unproductive to remand this case for further proceedings on account of the lack of a face-to-face hearing or the lack of a recording see eg 117_tc_183 leggett v commissioner tcmemo_2006_277 wright v commissioner tcmemo_2005_291 holliday v commissioner tcmemo_2005_132 petitioner has offered no collection alternatives and asserted no spousal defenses he has demonstrated no irregularity in the assessment procedures on the basis of our examination of the entire record before us we conclude and hold that respondent did not abuse his discretion in determining to proceed with the collection action as determined in the notice_of_determination e petitioner’s and years the amended petition requests the court to order respondent to once again abate the assessments and cease collection activity for and in accordance with the stipulated decision in docket no 10268-01l inasmuch as the notice_of_determination upon which this case is predicated does not cover and those years are not properly before us in this proceeding f sec_6673 penalty sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceedings is frivolous or groundless petitioner has been warned repeatedly that his frivolous and groundless positions in this proceeding could subject him to penalties pursuant to sec_6673 he has chosen to disregard these warnings we conclude that petitioner’s positions in this proceeding are frivolous and groundless we also conclude from the facts of this case that petitioner has instituted and maintained this proceeding primarily for delay accordingly pursuant to sec_6673 we shall require petitioner to pay to the united_states a penalty of dollar_figure an appropriate decision will be entered for respondent in any event as previously discussed by letter dated date the appeals_office advised petitioner that his liabilities for and had been abated and collection activities stopped petitioner has alleged no facts and adduced no evidence to call this representation into question
